Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application and supplemental amendment filed on 6/23/22.  Claims 1-4, 7-12 and 15-23 are pending.

Claim Objections
Claims 1, 12 and 15 are objected to because of the following informalities: 
The newly amended limitations comprise two different steps for performing an action when the unique identifier is not determined to match the identifier in memory, but only one seems to be supported to take place.  Examiner interprets the two limitations as only one being required, to expedite examination.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 15-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (USPN. 2016/0125100) in view of Crawford (USPN. 2020/0036737).

Regarding claims 1, 12 and 15, Han teaches a system, medium and method for handling engineering data in a multi- engineering-system environment, comprising a processor and memory, the engineering data comprising at least one of an engineering project file, an artifact, one or more object models, device information, a signal list, or network connection information, the method comprising (fig. 1, OS, memory, see pars. 25 and 107, engineering data):
receiving, by a processor,  engineering data from an engineering system, wherein the engineering data corresponds to an Automation ML data format common to one or more engineering disciplines (fig. 4, pars. 123-125, conversion module receives modified individual representation information from the remote computing device, and par. 78, automatic conversion using GRC and UIM);
To the degree the claimed automation ML differs in some application from Han’s GRC, it is a common practice in the field of engineering to have and process data corresponding to engineering disciplines to work on related projects.  One such system, Crawford, teaches collecting data for industrial automation control network (par. 30, Crawford) corresponding to the same or related programmable logic controllers to support industrial automation and discard data that is not related (par. 30, Crawford “traffic between one programmable logic controller and another programmable controller may be collected and stored). It would have been obvious to one of ordinary skill in the field at the effective filing date of the application to receive corresponding related data objects and ignore non-related data objects in Han server collaboration system (fig. 1, Han) as done in Crawford industrial automation network to reduce the amount of network traffic data collected and worked on (par. 30, “dramatically reduce the amount of network traffic data collected”, Crawford).
Han in view of Crawford combined teach,
The engineering data comprises a unique id (pars. 45-46, engineering data includes signatures equated to unique identifiers);
Determining by the processor whether the unique id associated with the engineering data matches with at least one unique id stored in a memory (pars. 31-35 and 46, signatures are stored as fingerprint for a engineering station and compared to incoming data/signatures from traffic data and organized);
When the unique id associated with the engineering data is not determined to match with the at least unique id stored in the memory, storing by the processor the engineering data in a storage unit of a cloud system (pars. 31-35 and 46, signatures are stored as fingerprint for a engineering station and compared to incoming data/signatures from traffic data and organized, note that this information is used to separate certain type of engineering data to keep only traffic data related to deviant engineering modifications, par. 30);
When the unique id associated with the engineering data is not determined to match with the at least one unique id stored in the memory, retrieving by the processor, a reference engineering data from the storage unit of a cloud system (pars. 31-35, signatures are stored as fingerprint for a engineering station and compared to incoming data/signatures from traffic data and organized, note that this information is used to separate certain type of engineering data to keep only traffic data related to deviant engineering modifications, par. 30, and see par. 33, collecting network traffic data to update signatures so benchmarks may be added to the network traffic storage);

determining, by the processor, whether the engineering data matches with a reference engineering data (fig. 4, items 440 new or existing object, items 450, type of update or not update, pars. 127-128, Han);
identifying, by the processor, one or more modifications in the engineering data by comparing the reference engineering data with the engineering data if the engineering data fails to match with the reference engineering data (fig. 4 pars. 121, 127-128, user performed modifications, modified individual representation information, Han);
generating, by the processor, a notification message comprising the identified one or more modifications in the engineering data in a predefined format (par. 121 and 145, send change notification to the remote computing devices 150, and multiple users interacting, Han);
sending, by the processor, the notification message to one or more engineering systems based on one or more engineering applications running on the one or more engineering systems (par. 121 and 145, send change notification to the remote computing devices 150 and other users interested in retrieving the modified data, see further multiple users interacting, Han); and
updating, by the processor, the reference engineering data with the engineering data in a storage unit of a cloud system (fig. 4, update data, pars. 131 and 145, updating the non-geometry data and “automatic conversion from one representation to another”, Han). 
  
Regarding claims 2 and 16, Han in view of Crawford teach wherein the one or more engineering applications correspond to the one or more engineering disciplines (pars. 144-145, engineer loading the data to FEA, and invoking a software application). 

Regarding claims 3 and 17, Han in view of Crawford teach wherein sending the notification message to the one or more engineering systems based on the one or more engineering applications running on the one or more engineering systems comprises: determining the one or more engineering applications running on the one or more engineering systems and sending the notification message to the one or more engineering systems based on the determined one or more engineering applications running on the one or more engineering systems, wherein the one or more engineering systems are subscribed to receive the notification messages (par. 121 and 145, send change notification to the remote computing devices 150 and other users interested in retrieving the modified data, see further multiple users interacting in the same session, Han).

Regarding claims 4 and 18, Han in view of Crawford teach displaying the notification message on a user interface based on the one or more engineering applications running on the one or more engineering systems (pars. 105 and 121, UI, CAD and “send change notifications to the remote computing devices 150 to notify the user about the change”, Han).

Regarding claims 7 and 19, Han in view of Crawford teach wherein the one or more modifications in the engineering data comprises adding at least one engineering object, removing at least one engineering object, and modifying engineering object properties (figs. 1 and 4, items 440, 450 and 465, delete and new objects, update modified data, see pars. 121 and 144, Han).
  
Regarding claims 8 and 20, Han in view of Crawford teach updating the engineering data stored locally in the one or more engineering systems with the identified one or more modifications based on a user confirmation (pars. 136 and 145, all users get updated data on their devices, Han).

Regarding claims 9 and 21, Han in view of Crawford teach wherein the reference engineering data is pre-stored in [[the]] a memory and the reference engineering data corresponds to last modified version of the engineering data received from one of the one or more engineering systems (pars. 121 and 142, user projects require specific requirements and new geometries are designed, and then sent to server for update, Han).
 
Regarding claims 10 and 22, Han in view of Crawford teach receiving the engineering data from the one or more engineering systems, wherein the engineering data comprises a unique identifier (pars. 45-46, data separated by identification of deviant engineering modifications of programmable  logic controllers, Crawford); and storing the engineering data with the unique identifier in the memory if the unique identifier associated with the engineering data fails to match with the at least one unique identifier stored in the memory (par 46, standard formats, features and signatures of the network traffic data between engineering stations and used as a benchmark to integrate, process and store data, Crawford).  

Regarding claims 11 and 23, Han in view of Crawford teach sending a notification message to the one or more engineering systems, wherein the notification message indicates that the engineering data is updated in the memory (pars. 136 and 145, all users get updated data on their devices and server, including a notification, Han).

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. See remarks below.

	Applicant alleges the newly amended limitations are not taught by the prior art.
	Examiner disagrees.
	The newly amended limitations focus on engineering data comprising a unique identifier.  The combination of Han in view of Crawford teach engineering data comprising signatures (see updated rejection).  The engineering data is organized in different storage locations and classified based on type of engineering data and whether it matches or not specific type of data (see par. 30, Crawford).  The organizing and comparing of incoming engineering data to network traffic data using signatures can further be used to update signatures so benchmarks may be added to the network traffic storage (see par. 33, Crawford).
All allegations are believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of processing engineering data:
USPN. 2014/0317531

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 5, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153